b MAO REN INTERNATIONAL, INC. Financial Statements As of and for the years ended December 31, and 2013 And Independent Auditor's Report MAO REN INTERNATIONAL, INC. Contents Independent Auditor's Report 3 Financial Statements Balance sheets 4 Statements of Operations 5 Statements of Stockholders' equity 6 Statements of Cash Flows7 Notes to Financial Statements 8-12 2 WLCC ACCOUNTANCY CORP PCAOB Independent Auditor's Report To the Board of Directors and Stockholders Mao Ren International, Inc. We have audited the accompanying balance sheets of Mao Ren International, Inc. ("the Company") as of December and 2013, and the related statements of operations and stockholders' equity (deficit) and cash flows for each of the two years then ended December and The financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mao Ren International, Inc. as of December and and the results of its operations and its cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. Oxnard, California April 3 MAO REN INTERNATIONAL, INC. Balance Sheets December ASSETS Current Assets: Cash and cash equivalents $119,098 $323,449 Prepaid expenses and other current assets 10,075 3,941 Total current assets 129,173 327,390 Long-term receivables 27,382,074 28,998,485 Investments 378,982 - Restricted cash - 430,391 Other assets 1,230 1,202 Total assets $27,891,459 $ LIABILITIES AND STOCKHOLDERS' DEFICT Current Liabilities: Accrued expenses and other current liabilities $- $21,598 Total current liabilities - 21,598 Long-term payable 28,811,773 30,512,582 Total liabilities 28,811,773 30,534,180 Stockholders' Equity (Deficit): Common stock (NT$1 per value; authorized shares; issued and outstanding shares at December 2014 and 14,471 14,471 Accumulated deficit (968,280 ) (775,059 ) Accumulated other comprehensive income (loss) 33,495 (16,124 ) Total stockholders' equity (deficit) (920,314 ) (776,712 ) Total liabilities and stockholders' equity (deficit) $27,891,459 $ See accompanying notes to financial statements. MAO REN INTERNATIONAL, INC. Statements of Operations and Other Comprehensive Loss Years ended December Revenues $ - $ - Operating expenses General and administrative 173,018 99,927 Total operating expenses 173,018 99,927 Loss from operations (173,018) (99,927) Other income (expense) Interest expense (21,012) (21,680) Interest income 842 859 Other income (expense), net ( (187,404) Total other income (expense), net (20,203) (208,255) Loss before income taxes (193,221) (308,152) Provision for income taxes - - Net loss $ (193,221) $ (308,152) Other comprehensive loss, net of tax: Cumulative translation adjustments ("CTA") 49,619 (16,124) Total other comprehensive loss, net of tax $ (143,602) $ (324,276) See accompanying notes to financial statements. MAO REN INTERNATIONAL, INC. Statements of Stockholders' Equity (Deficit) Preferred Common Accumulated Accumulated other comprehensive Total Shares Stock Shares Stock deficit income (loss) Equity Balance, December 31, 4,580,000 $ 144,552 464,000 $ 14,471 $ (466,907) $ (8,461) $ (316,345) Issuance of shares of preferred stock 8,300,000 277,342 277,342 Retirement of 12,880,000 shares of preferred stock (12,880,000) (421,894) - - (421,894) Translation adjustment - (7,663) (7,663) Net loss (308,152) (308,152) Balance, December 31, - - 464,000 14,471 (775,059) (16,124) (776,712) Translation adjustment 49,619 49,619 Net loss (193,221) - (193,221) Balance, December 31, - - 464,000 $ 14,471 $ (968,280) $ 33,495 $ (920,314) See accompanying notes to financial statements. 6 MAO REN INTERNATIONAL, INC. Statement of Cash Flow Years ended December Cash flows from operating activities: Net loss $ (193,221) $ (308,152) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on forgiveness of other payable - (1,571,509) Impairment loss 1,758,913 Changes in assets and liabilities: Other receivables - 1,508,140 Prepaid expenses (6,569) (3,380) Other assets (98) - Restricted cash 420,151 (432,994) Accrued expenses (21,084) 20,793 Other payable - (254,955) Net cash provided by operating activities 199,179 716,856 Cash flows from investing activities: Purchase of investment securities (398,084) - Net cash used in investing activities (398,084) - Cash flows from financing activities: Purchase of preferred stock for retirement shares - (421,893) Net cash used in financing activities - (421,893) Effect of exchange rate changes on cash and cash equivalents (5,446) (12,930) Net increase (decrease) in cash (204,351) 282,033 Cash and cash equivalents- beginning of year 323,449 41,416 Cash and cash equivalents - end of year $ 119,098 $ 323,449 Supplemental disclosure of cash flows information Cash paid during the year for: Income taxes $ - $ - Interest $ - $ - Supplemental disclosure of noncash financing activities See accompanying notes to financial statements MAO REN INTERNATIONAL, INC. Notes to Financial Statement 1. PRESENTATION AND NATURE OF OPERATIONS Nature of Operations Mao Ren International, Inc., a company in the developmental stage (referred to herein as "the Company", "we", "us" or "our") was formed in December, in Taichung, Taiwan. The Company's business plan is to develop the land and construct and sale of residential homes, parking lots, theme park, and commercial properties. The Company's year-end is December 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Equivalents We consider highly liquid investments with an original maturity of three months or less to be cash equivalents. Available-for-Sale Marketable Securities Marketable securities that are bought and held principally for the purpose of selling them in the near term are classified as trading securities and are reported at fair value, with unrealized gains and losses recognized in earnings. Debt and marketable equity securities not classified as held-to-maturity or as trading are classified as available-for-sale and are carried at fair market value, with the unrealized gains and losses, net of tax, included in the determination of comprehensive income and reported in shareholders' equity. The fair value of substantially all securities is determined by quoted market prices. The estimated fair value of securities for which there are no quoted market prices is based on similar types of securities that are traded in the market. Gains or losses on securities sold are based on the specific identification method. Fair Value of Financial Instruments The Company follows the provisions of Accounting Standards Codification ("ASC") Fair Value Measurements and Disclosures. It clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity's own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the accompanying balance sheets for cash, restricted cash, ? security deposits, other current assets, accounts payable, other payables, customer deposits, accrued expenses and taxes payable approximate their fair value based on the short-term maturity of these instruments. The fair value of the long term customer, construction and security deposits approximate their carrying amounts because the deposits are received in cash. MAO REN INTERNATIONAL, INC. Notes to Financial Statement 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, and disclosure of contingent liabilities at the date of the financial statements. Estimates are used for, but not limited to, the assumptions and estimates used by management in recognizing development revenue under the percentage of completion method, the selection of the useful lives of property and equipment, provision necessary for contingent liabilities, fair values, revenue recognition, taxes, budgeted costs and other similar charges. Management believes that the estimates utilized in preparing its financial statements are reasonable and prudent. Actual results could differ from these estimates. Income Taxes The Company accounts for income taxes under ASC topic Income Taxes, ASC topic defines an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in the Company's financial statements or tax returns. ASC topic further requires that a tax position must be more likely than not to be sustained before being recognized in the financial statements, as well as the accrual of interest and penalties as applicable on unrecognized tax positions. Deferred income taxes are recognized for the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each period end, based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The provision for income taxes represents the tax payable for the period, if any, and the change during the period in deferred tax assets and liabilities. Valuation allowance are recorded when it is more likely than not that some portion or all of the deferred income tax assets will not be realized. Income tax expense is the tax payable or refundable for the period plus or minus the change during the period in deferred income taxes. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are accounts receivable and other receivables arising from its normal business activities. The Company has a diversified customer base. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable related credit risk exposure beyond such allowance is limited. Contracts with clients usually contain standard provisions allowing the client to curtail or terminate contracts for convenience. Upon such a termination, we are generally entitled to recover costs incurred, settlement expenses and profit on work completed prior to termination. The Company maintains its cash with banks in Taiwan. The Central Deposit Insurance Corporation (CDIC) in Taiwan insured the deposits up to NT$3,000,000. As of December and the Company has uninsured balance NT$735,437 and NT$6,177,461, respectively. MAO REN INTERNATIONAL, INC. Notes to Financial Statement 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Comprehensive Income (Loss) The Company follows ASC "Comprehensive Income" to recognize the elements of comprehensive income. Comprehensive income is comprised of net income and all changes to the statements of stockholders' equity, except those due to investments by stockholders, changes in paid-in capital and distributions to stockholders. For the Company, comprehensive loss for the years ended December and included net loss and income (loss) from foreign currency translation adjustments. Foreign Currency Translation The Company's financial statements are presented in the U.S. dollar which is the Company's reporting currency, while its functional currency is New Taiwan dollar (NT$). Transactions in foreign currencies are initially recorded at the functional currency rate prevailing at the date of transaction. Any differences between the initially recorded amount and the settlement amount are recorded as a gain or loss on foreign currency transaction in the statements of operations. Monetary assets and liabilities denominated in foreign currency are translated at the functional currency rate of exchange prevailing at the balance sheet date. Any differences are taken to profit or loss as a gain or loss on foreign currency translation in the statements of operations. In accordance with ASC Foreign Currency Matters, the Company translates the assets and liabilities into U.S. dollars using the rate of exchange prevailing at the balance sheet date and the statements of operations and cash flows are translated at an average rate during the reporting period. Adjustments resulting from the translation from New Taiwan dollar into U.S. dollar are recorded in stockholders' equity as part of accumulated other comprehensive income. The exchange rates used for financial statements in accordance with ASC Foreign Currency Matters, are as follows: December Average Rate for the year Exchange Rate at year end New Taiwan dollar N
